UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6198



MAXIE THANIEL,

                                              Petitioner - Appellant,

          versus


GENE JOHNSON, Director DOC,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-611-3)


Submitted:   July 23, 2004                  Decided:   August 17, 2004


Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maxie Thaniel, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Maxie Thaniel seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that   reasonable       jurists       would    find    that   his

constitutional     claims    are    debatable      and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Thaniel    has    not    made     the    requisite      showing.*

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           DISMISSED


     *
      Although we disagree with the district court’s conclusion
that the state court rejected Thaniel’s argument that the delayed
imposition of judgment altered the commencement of his limitations
period, we agree that the state court denied Thaniel’s claims based
on an independent and adequate state procedural ground, thus
precluding federal review. See Coleman v. Thompson, 501 U.S. 722
(1991).

                                     - 2 -